Citation Nr: 1236525	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  12-18 314	)	DATE
	)
	)


THE ISSUE

Whether a November 1958 decision by the Board of Veterans' Appeals that denied restoration of service connection for weak foot contained clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from August 10, 1943 to October 18, 1943.  This matter comes before the Board of Veterans' Appeals (Board) based on a March 2012 motion filed by the Veteran's representative, which seeks revision of a November 1958 Board decision on the basis of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2012). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  In a November 1958 decision, the Board found that the Veteran's weak foot (pes planus), bilateral, clearly and unmistakably pre-existed his active duty service and clearly and unmistakably was not aggravated therein.

2.  In a November 1958 decision, the Board found that a June 1944 rating decision that granted the Veteran's claim of entitlement to service connection for weak foot (pes planus), bilateral, contained clear and unmistakable error.

3.  In a November 1958 decision, the Board upheld severance of service connection for the Veteran's weak foot (pes planus), bilateral, and denied restoration of service connection for this disability.

4.  The correct facts, as they were known at the time of the November 1958 Board decision denying restoration of service connection for the Veteran's weak foot (pes planus), bilateral, were before the Board, the appropriate statutory or regulatory provisions extant at the time were correctly applied, and the decision does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim. 



CONCLUSION OF LAW

The Board's November 1958 decision, which denied restoration of service connection for weak foot, pes planus, bilateral, does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).  However, a final Board decision may be revised or reversed on the grounds of clear and unmistakable error (CUE).  38 U.S.C.A. § 7111(a). 

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 

CUE is a very specific and rare kind of "error."  38 C.F.R. § 20.1403(a).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) ; see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003). 

The Veteran, through his representative, alleges that the Board committed CUE in its November 1958 decision because, contrary to the findings of the Board in 1958, the evidence of record at the time of the November 1958 decision did not clearly and unmistakably establish that the Veteran's bilateral foot disability was not aggravated by service.  Specifically, the Veteran argues that the only relevant medical evidence of record as of the November 1958 Board decision was the report of the 1946 VA examiner, who found that the Veteran's right foot injury was aggravated by service.  Because the only relevant medical evidence supported a finding of in-service aggravation, the Veteran argues that proper application of the applicable law regarding presumption of soundness and presumption of aggravation in existence at the time of the decision would have resulted in a finding that the presumption of soundness had not been rebutted.  Therefore, the Veteran, through his representative, argues that if these presumptions had been properly applied to the facts then of record, the outcome of the Board's 1958 decision would have been manifestly different.  The Board has been granted the authority to revise a prior Board decision on the grounds of CUE.  38 U.S.C.A. § 7111. 

Historically, service connection for weak foot, pes planus, bilateral, was granted in a June 1944 rating decision.  Thereafter, in a July 1958 letter, the Veteran was notified that severance of service connection for weak feet was proposed on the basis that the current evidence of record reflected that the grant of service connection for weak feet was in error.  It was explained to the Veteran in the July 1958 letter that when he was inducted into service, he complained of an old injury to the left foot, which the examining physician designated as pes planus, second degree.  The letter further noted that there was no medical evidence showing that the Veteran was treated in service for a foot condition or foot injury.  The Veteran was given 60 days to respond to the proposed severance.

No evidence having been received to warrant continued entitlement to service connection for the foot condition, in a September 1958 rating decision, the RO severed service connection for weak foot, pes planus, bilateral.  A letter in September 1958 notified the Veteran that service connection for disability of weak foot was severed as of September 30, 1958.  The Veteran appealed the severance of service connection for weak foot and restoration of service connection for weak foot was denied in the November 1958 Board decision at issue.  When a determination of the RO is affirmed by the Board, such determination is subsumed by the Board's decision.  38 C.F.R. § 20.1104 (2012).  Accordingly, the RO's September 1958 decision that severed service connection for week feet was subsumed by the Board's November 1958 decision.  

The Veteran contends that because a foot condition was not noted at service entry, the presumption of soundness applies, and therefore, to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.  The Veteran further argues that the evidence at the time of the November 1958 Board decision did not clearly and unmistakably show that the foot disability was not aggravated by service.  Specifically, the Veteran contends that at the time of the November 1958 Board decision, a 1946 VA examination showed that a foot disability was aggravated by service.

At the time of the November 1958 Board decision, applicable law stated that the authority to sever service connection upon the basis of clear and unmistakable error was vested with the RO.  The burden of proof in showing that clear and unmistakable error had been committed was on the government.  If, in the light of all the accumulated evidence, it was determined that service connection may not be maintained, it was to be severed.  If service connection was to be severed, the claimant was to be immediately notified in writing of the contemplated action, with detailed reasons therefore, and would be given 60 days from the date on which such notice was mailed to his last address of record, to present additional evidence pertinent to the question.  See 38 C.F.R. § 3.105(d) (1955).

The Board finds that the issuance of the proposed severance in July 1958, and the ultimate severance rating action in September 1958, were in compliance with relevant due process requirements.  Id. 

Based on the applicable regulations extant at present, in order to sustain the claim of CUE at issue herein, the evidence or record at the time of the Board's November 1958 decision must demonstrate CUE.  See Damrel, 6 Vet. App. at 245.  

Generally and fundamentally, service connection means establishment of the incurrence of injury or disease or aggravation of a preexisting injury or disease resulting in disability coincidentally with the period of active military or naval service.  38 C.F.R. § 3.306(a) (1948).  This is accomplished by the presentation of affirmative facts showing the inception or aggravation of an injury or disease during active service or through the operation of statutory or regulatory presumptions.  

Under the presumption of soundness, every person employed in active service shall be taken to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.306(b) (1948).  Relative to notation at enlistment, only those defects, infirmities and disorders recorded at the time of examination are to be considered as noted.  Id. 

"Clear and unmistakable" means obvious or manifest.  38 C.F.R. § 3.306(d) (1948).  Accordingly, evidence which makes it obvious or manifest, that the injury or disease under consideration existed prior to acceptance and enrollment for service will satisfy the requirements of the statute.  Id.  The requirement of the law is that claims to which the above-cited presumptions apply be denied only on the basis of evidence which clearly and unmistakably demonstrates that the disease did not originate in service, or, if increased in service, was not aggravated thereby.  Id. 

Determinations concerning the inception of injury or disease not noted at enlistment, are not based on medical judgment alone as distinguished from accepted medical principles or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  38 C.F.R. § 3.306(e) (1948).  Adjudicative action under this regulation is based on a thorough analysis of the entire evidentiary showing in the individual case and a careful correlation of all material facts with due regard to accepted medical principles pertaining to the history, manifestations, clinical course and character of such injury or disease.  38 C.F.R. § 3.306(e) (1948).  All material evidence relative to the incurrence, symptoms and course of the injury or disease, including official and other records made prior to during, or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of such injury or disease, was to be taken into full account.  Id. 

The presumption of aggravation provided that injury or disease, apart from misconduct disease, noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment will be conceded to have been aggravated where such disability underwent an increase in severity during service unless such increase in severity is shown by clear and unmistakable evidence, including medical facts and principles, to have been due to the natural progress of the disease.  38 C.F.R. § 3.63(i) (1948).  Aggravation of a disability noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment was not conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of such disability prior to, during and subsequent to service.  Id.  Sudden pathological developments involving pre-existing diseases such as hemoptysis, spontaneous pneumothorax, perforation of gastro-duodenal ulcer, coronary occlusion or thrombosis, cardiac decompensation, cerebral hemorrhage, and active recurrent rheumatic fever occurring in service establish aggravation unless it was shown by clear and unmistakable evidence that there was no increase in severity during service.  Id.  Recurrences, acute episodes, symptomatic fluctuations, descriptive variations and diagnostic evaluations of a preservice injury or disease during service or at the time of discharge were not to be construed as establishing increase of disability in the absence of sudden pathological development or advancement of the basic chronic pathology during active service such as to establish increase of pre-existing disability during service.  Id. 

A pre-existing injury or disease will be considered to have been aggravated by active military or naval service where there is an increase in disability during active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(k) (1948).

At the time of the November 1958 Board decision the service induction examination noted that examination of the feet was negative.  However, it was noted that the Veteran complained of "old injury left foot - - Pes Planus 2 degrees."  A September 1943 x-ray report indicated that there was a slight depression of the longitudinal arch of the right foot.  The foot was otherwise negative for bone or joint pathology.  The service discharge examination noted that the Veteran declared that he had bilateral flat feet, third degree, with marked rotation of astragulus on the right, which was incurred in 1942 when the Veteran cut his foot on a bottle while wading in a creek.  The immediate commanding officer certified that the Veteran had flat feet, third degree, and painful right foot due to old injury caused by a glass cut.  The disability was found to have existed prior to induction and found not incurred during service.  Physical examination revealed third degree flat feet, bilateral, with eversion.

A request for Army information dated in May 1944 indicates that the Veteran was medically examined and accepted at camp, and that he entered into active service on August 10, 1943.  It was also noted that he did not meet the present minimum physical standards for induction and that he was discharged honorably on October 1, 1943.  

In his May 1944 claim, the Veteran indicated that he received treatment for his "bad right foot" on August 30, 1943.

In the June 1944 rating decision, it was noted that the Veteran was discharged from service as being below the minimum physical standards.  At the time of entrance into service, pes planus, second degree, was noted.  At the time of discharge, the rating decision indicated that the physical examination showed an increase in the disability, and therefore, service connection was granted for aggravation of the condition during service.  The evaluation was noted as based upon the disability with accompanying deformity, pain, and tenderness.  

A May 1946 VA examination reported that the Veteran cut his foot in May 1942.  The Veteran reported injuring his foot while hiking on November 23, 1942.  He stated that he returned to duty and remained around the hospital until his medical discharge on October 13, 1943.  He had received no medical attention since discharge.  The Veteran also reported that his feet were flat before induction, and they did not bother him.  On examination, weak foot on the right, second degree, was diagnosed.  There was no abduction or eversion, but the foot was painful.  The examiner stated that the Veteran had a weak right foot resulting from a scar due to a severe cut on right foot, which severed the plantar muscle.  The examiner opined that the old cut injury of the right foot was aggravated by service.  

Based on the evidence of record, in November 1958, the Board found that the Veteran's pes planus clearly and unmistakably existed prior to his active duty service induction.  This determination was based upon the findings reported when the Veteran was examined for induction and data recorded on the 1946 post-service examination.  The Board further found that the evidence of record did not demonstrate that the Veteran's pre-existing pes planus was aggravated by his active duty service, and that "in the absence of any sudden pathological development in service," the descriptive variations in the degree of pes planus reported by the examining physicians at induction (second degree) and at discharge (third degree) "are not demonstrative of increase in disablement."  The Board decision found that service medical records did not show any injury to the feet during service, nor did they show treatment for pes planus.  Accordingly, the Board found that the grant of entitlement to service connection for weak foot was clearly and unmistakably erroneous and, thus, denied the Veteran's claim to restore service connection. 

Regarding the Veteran's specific CUE argument, the Board finds that it fails insofar as it alleges CUE in the 1958 Board decision based upon the Board's failure to adequately address the 1946 VA examination report's finding that the right foot disability was aggravated during service.  The Board's 1958 decision referred to the 1946 VA examination, and therefore any failure on the part of the 1958 Board decision to address the favorable evidence contained in the 1946 VA examination amounts to an argument of how the Board weighed and/or evaluated evidence in its 1958 decision.  In essence, the Veteran is asking for a reevaluation of the evidence, which is not a basis for CUE.  38 C.F.R. § 20.1403(d)(3).

In summary, the Board decision in 1958 considered all of the evidence of record and provided reasons and bases for its decision to conclude that a restoration of service connection for weak foot, pes planus, bilateral, was not warranted.  The regulations are clear that in 1958, the authority to sever service connection on the basis of clear and unmistakable evidence was vested in regional offices with the burden being on the government.  38 C.F.R. § 3.105(d) (1955).  In its November 1958 decision, the Board detailed the evidence that showed that the June 1944 rating decision granting service connection for weak foot (pes planus), bilateral, was clearly and unmistakably in error.  The 1958 Board decision found that the Veteran's own statements at induction and data recorded on the 1946 post-service VA examination are clear and unmistakable evidence that the pes planus existed prior to service.  The Board in 1958 found the lack of documentation in service of any foot injuries or complaints regarding the pes planus was clear and unmistakable evidence that the pre-existing pes planus was not aggravated during service.  Moreover, the Board found that the fact that the mere designation of pes planus second degree at induction and pes planus third degree at separation did not constitute an increase in the disability, and were merely descriptive variations.  38 C.F.R. § 3.306(h) (1948) (descriptive variations and diagnostic evaluations of a preservice injury or disease during service or at the time of discharge are not to be construed as establishing increase of disability in the absence of sudden pathological development or advancement of the basic chronic pathology during active service such as to establish increase of pre-existing disability during service).  

To the extent the Veteran avers that the November 1958 Board decision is contrary to the 1946 VA examiner's opinion that is favorable to his claim, his assertion reflects the position that the November 1958 Board decision improperly weighed and evaluated the evidence of record, which is not CUE.  See 38 C.F.R. § 20.1403(d)(2), (3); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (noting that an allegation of improperly weighing the evidence can never form the basis of CUE).  Moreover, at the time of the November 1958 decision, the Board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  Further, a medical member of the Board participated in the November 1958 decision and, as a signatory, the determination signified agreement that the medical and lay evidence was against the Veteran's claim for restoration of service connection.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  

For the reasons stated above, the Board concludes that the November 1958 Board decision denying restoration of service connection for weak foot (pes planus), bilateral, was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time, and VA's interpretation of those laws.  The record does not reflect that an error, had it not been made, would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the motion for revision or reversal based on CUE must be denied.


ORDER

The November 1958 Board decision denying restoration of service connection for bilateral weak foot, pes planus did not contain clear and unmistakable error; the motion is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



